                                            Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 1 of 11




                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                           SAN JOSE DIVISION

                                   5

                                   6        STEVEN VANCE, et al.,                             Case No. 5:20-CV-04696-BLF
                                   7                     Plaintiffs,
                                                                                              ORDER GRANTING MOTION TO
                                   8               v.                                         STAY AND TERMINATING MOTION
                                                                                              TO DISMISS
                                   9        GOOGLE LLC, a Delaware limited liability
                                            company                                           [Re: ECF 33, 34]
                                  10
                                                         Defendant.
                                  11

                                  12
Northern District of California




                                                Before the Court is Defendant Google LLC’s (“Google”) motion to stay all proceedings in
 United States District Court




                                  13
                                       this action until the resolution of Vance v. International Business Machines, Corporation (“IBM
                                  14
                                       action”), currently before the U.S. District Court for the Northern District of Illinois. No. 1:20-
                                  15
                                       CV-0577, ECF 1. For the reasons set forth below, the Court GRANTS Google’s motion.
                                  16

                                  17   I.       BACKGROUND

                                  18            On January 24, 2020, Plaintiffs Steven Vance and Tim Janecyk (collectively, “Vance”)

                                  19   filed suit in the U.S. District Court for the Northern District of Illinois, alleging that International

                                  20   Business Machines, Corporation (“IBM”) violated the Illinois Biometric Information Privacy Act

                                  21   (“BIPA”). See Opp., ECF 42 at 2. Id. BIPA prohibits private entities from collecting, capturing,

                                  22   obtaining, disclosing, redisclosing, disseminating or profiting from the biometric identifiers or

                                  23   information of an individual without providing written notice and without obtaining a written

                                  24   release from the impacted individual or his authorized representative. 740 Ill. Comp. Stat. § 14/15.

                                  25   BIPA defines biometric identifiers as including a scan of an individual’s facial geometry and

                                  26   biometric information as any information “based on an individual’s biometric identifier used to

                                  27   identify an individual.” Id. § 14/10. BIPA creates a private right of action that allows a plaintiff to

                                  28   recover liquidated damages ranging from $1,000 to $5,000, attorney’s fees, and injunctive relief.
                                          Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 2 of 11




                                   1   Id. § 740/20.

                                   2          A. The IBM Action

                                   3          The facts of the IBM action are alleged as follows. In 2008, Vance uploaded photos of

                                   4   himself and his family members to Flickr from his computer in Illinois. Lange Declaration

                                   5   (“Lange Decl.”), ECF 42-1, Ex. B ¶ 23 (“IBM Complaint”). Flickr subsequently made Vance’s

                                   6   photos, as well as millions of other people’s photos, available to IBM in a single downloadable

                                   7   dataset (“Flickr dataset”). Id. ¶ 40. IBM captured biometrics from these photographs by scanning

                                   8   the faces and extracting geometric data relating to the contours of the faces. Id. It used this data to

                                   9   create its own dataset of “frontal-facing images of human faces” (“IBM dataset”). Id. ¶¶ 41-46. In

                                  10   2019, IBM included images from the IBM Dataset into a larger dataset it created known as the

                                  11   “Diversity in Faces” dataset (“DiF dataset”). Id. ¶ 47. Vance alleges IBM used the DiF dataset to

                                  12   profit “from the biometric identifiers and information of Plaintiffs and Class Members” in
Northern District of California
 United States District Court




                                  13   violation of BIPA, among other things. Id. ¶ 52.

                                  14          Vance brought seven causes of action against IBM: (1) violation of BIPA § 14/15(a) by

                                  15   wrongfully possessing Vance’s biometric identifiers; (2) violation of BIPA § 14/15(b) by

                                  16   wrongfully collecting biometric identifiers; (3) violation of BIPA § 14/15(c) by wrongfully

                                  17   profiting from biometric identifiers; (4) violation of BIPA § 14/15(d) by wrongfully disclosing

                                  18   biometric identifiers; (5) violation of BIPA § 14/15(e) by wrongfully failing to protect biometric

                                  19   identifiers from disclosure; (6) unjust enrichment; and (7) injunctive relief. IBM Complaint ¶¶ 68-

                                  20   118. On September 15, 2020, the Northern District of Illinois dismissed Vance’s causes of action

                                  21   under BIPA § 14/15(a) and for injunctive relief and allowed the other claims to proceed. Vance v.

                                  22   Int’l Bus. Machines, Corp., No. 20 C 577, 2020 WL 5530134, *6 (N.D. Ill. Sept. 15, 2020).

                                  23   Discovery in the IBM action is set to close on July 28, 2021. Lange Decl., ECF 42-1, Ex D.

                                  24          B. Other Related Cases

                                  25          In addition to the IBM action, Vance has filed three other class action BIPA suits. On July

                                  26   14, 2020, Vance filed a BIPA class action against Microsoft Corporation (“Microsoft action”) in

                                  27   the Western District of Washington. Lange Decl., ECF 42-1, Ex. E. The Microsoft action alleges

                                  28   that Microsoft Corporation obtained the DiF dataset from IBM and used biometric identifiers
                                                                                          2
                                             Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 3 of 11




                                   1   contained therein in violation of BIPA. Id. ¶ 55. On July 14, 2020, Microsoft Corporation filed a

                                   2   motion to dismiss, which, as of February 8, 2021, has not yet been adjudicated. No. 2:20-CV-

                                   3   01082, ECF 25.

                                   4            On July 14, 2020, Vance filed a BIPA class action suit against Amazon.com, Inc.

                                   5   (“Amazon action”) in the Western District of Washington. Lange Decl. ECF 42-1, Ex. F. As in the

                                   6   Microsoft action, Vance claims Amazon.com, Inc. obtained the DiF dataset from IBM and used

                                   7   biometric identifiers in violation of BIPA. Id. ¶ 61. Amazon.com, Inc. filed a motion to dismiss,

                                   8   which, as of February 8, 2021, has not yet been adjudicated. No. 2:20-CV-01084, ECF 18.

                                   9            Finally, also on July 14, 2020, Vance filed a class action BIPA suit against FaceFirst, Inc.

                                  10   (“FaceFirst action”) in the Central District of California. Lange Decl., ECF 42-1, Ex. G. As in the

                                  11   Microsoft and Amazon actions, Vance claims FaceFirst, Inc. obtained the DiF dataset from IBM

                                  12   and used biometric identifiers in violation of BIPA. Id. ¶ 55. Facefirst, Inc. filed a motion to
Northern District of California
 United States District Court




                                  13   dismiss and a motion to stay, neither of which have been adjudicated as of February 8, 2021. No.

                                  14   2:20-CV-06244, ECF 53, 54.

                                  15            Neither Amazon.com, Inc. nor Microsoft Corporation has requested a stay in their

                                  16   respective action, but FaceFirst, Inc. has requested a stay in the FaceFirst action.

                                  17            C. The Instant Case

                                  18            On July 14, 2020, Vance filed the instant suit against Google. See Compl., ECF 1. Vance

                                  19   seeks to represent a class of “all Illinois residents” whose faces are in or depicted in the DiF

                                  20   dataset photo sharing service which it alleges was passed from IBM to Google in violation of

                                  21   BIPA. See Compl. ¶¶ 29, 40, 55, 82; Lange Decl., ECF 42-1, Ex. A ¶ 44. The complaint alleges

                                  22   four causes of action against Google: (1) violation of BIPA § 14/15(b); (2) violation of BIPA §

                                  23   14/15(c); (3) unjust enrichment; and (4) injunctive relief. Compl. ¶¶ 92, 99,106, 116.

                                  24   II.      JUDICIAL NOTICE
                                  25            Google requests the Court judicially notice four documents filed in federal courts outside
                                  26   of the Northern District of California: (A) Vance’s second amended class action complaint in the
                                  27   IBM action; (B) a print out of the docket in the IBM action; (C) Vance’s class action complaint in
                                  28   the Amazon action; and (D) Vance’s class action complaint in the Microsoft action. See ECF 34,
                                                                                          3
                                          Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 4 of 11




                                   1   Exs. A-D.

                                   2          Vance requests the Court judicially notice documents filed in federal courts outside of the

                                   3   Northern District of California as well as six documents filed in state court in Cook County,

                                   4   Illinois: (A) Vance’s class action complaint in the IBM action; (B) Vance’s second amended class

                                   5   action complaint in the IBM action; (C) IBM’s memorandum in support of its motion to dismiss

                                   6   Vance’s complaint in the IBM action; (D) the October 12, 2020 scheduling order in the IBM

                                   7   action; (E) Vance’s class action complaint in the Microsoft action; (F) Vance’s class action

                                   8   complaint in the Amazon action; (G) Vance’s class action complaint in the FaceFirst action; (H)

                                   9   an October 23, 2020 copy of the docket for the Microsoft action; (I) an October 23, 2020 copy of

                                  10   the docket for the Amazon action; (J) the October 21, 2020 scheduling order for the Microsoft

                                  11   action; and (K) which includes: (1) an order from Mutnick v. Clearview AI, Inc., et al., No. 1:20-

                                  12   CV-00512 (N.D. Ill May 19, 2020), ECF 61; (2) Grabawska v. The Millard Group, LLC, No. 2017
Northern District of California
 United States District Court




                                  13   CH 13730 (Cir. Ct. Cook Cty. Apr. 3, 2018) (Flynn, J.), Order Denying Stay; (3) Fields v. ABRA

                                  14   Auto Body & Glass LP, No. 2017 CH 12271 (Cir. Ct. Cook Cty. Mar. 3, 2018) (Mitchell, J.), Case

                                  15   Management Order; (4) Sharrieff v. Raymond Mgmt. Co., Inc. et al., No. 2018 CH 01496 (Cir. Ct.

                                  16   Cook Cty. May 8, 2018) (Cohen, J.), Order Granting Motion to Submit Excess Pages and Denying

                                  17   Motion to Stay; (5) Thome v. Flexicorps, Inc., No. 2018 CH 01751 (Cir. Ct. Cook Cty. May 8,

                                  18   2018) (Demacopoulos, J.), Order Denying Motion to Stay; (6) Freeman v. Alliance Ground Int’l,

                                  19   No. 2017 CH 13636 (Cir. Ct. Cook Cty. May 8, 2018) (Demacopoulos, J.), Order Denying Motion

                                  20   to Stay; and (7) Morris v. Wow Bao LLC, No. 2017 CH 12029 (Cir. Ct. Cook Cty. May 8, 2018),

                                  21   (Valderrama, J.), Order Granting Defendant’s Motion for Leave to Respond to Motion for Stay.

                                  22   See ECF 42-1, Exs. A-K.

                                  23          Courts may properly take judicial notice of other court filings and matters of public record.

                                  24   Reyn's Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir. 2006) (citing Burbank-

                                  25   Glendale-Pasadena Airport Auth. v. City of Burbank, 136 F.3d 1360, 1364 (9th Cir. 1998)). The

                                  26   parties have neither opposed the requests for judicial notice nor disputed the authenticity of the

                                  27   documents. The Court GRANTS both requests for judicial notice.

                                  28
                                                                                         4
                                          Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 5 of 11




                                   1   III.   LEGAL STANDARD
                                   2          District courts have the “discretionary power to stay proceedings.” Lockyer v. Mirant
                                   3   Corp., 398 F.3d 1098, 1109 (9th Cir. 2005) (citing Landis v. No. American Co., 299 U.S. 248, 254
                                   4   (1936)). The power to stay is “incidental to the power inherent in every court to control the
                                   5
                                       disposition of the causes on its docket with economy of time and effort for itself, counsel, and for
                                   6
                                       litigants.” Landis, 299 U.S. at 254. The Court may “find it is efficient for its own docket and the
                                   7
                                       fairest course for the parties to enter a stay of an action before it, pending resolution of
                                   8
                                       independent proceedings which bear upon the case.” Dependable Highway Exp., Inc. v.
                                   9
                                       Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007) (quoting Leyva v. Certified Grocers of
                                  10
                                       Cal. Ltd., 593 F.2d 863-64 (9th Cir. 1979)). “This rule applies whether the separate proceedings
                                  11
                                       are judicial, administrative, or arbitral in character, and does not require that the issues in such
                                  12
Northern District of California
 United States District Court




                                       proceedings are necessarily controlling of the action before the court.” Leyva, 593 F.2d at 863-64.
                                  13
                                              Courts in this district have routinely granted stays where there are overlapping issues of
                                  14
                                       fact or law with a case before different district courts or on appeal. See, e.g., McElrath v. Uber
                                  15
                                       Techs., Inc., No. 16-CV-07241-JSC, 2017 WL 1175591 (N.D. Cal. Mar. 30, 2017) (granting a stay
                                  16
                                       pending appeal of another case with similar factual and legal issues); Robledo v. Randstad US,
                                  17
                                       L.P., No. 17-CV-01003-BLF, 2017 WL 4934205 (N.D. Cal. Nov. 1, 2017) (same); Zurich Am.
                                  18
                                       Ins. Co. v. Omnicell, Inc., No. 18-CV-05345-LHK, 2019 WL 570760 (N.D. Cal. Feb 12, 2019)
                                  19
                                       (granting a stay pending resolution of another underlying action).
                                  20
                                              In determining whether to grant a stay, “the competing interests which will be affected by
                                  21
                                       the granting or refusal to stay must be weighed.” CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.
                                  22
                                       1962) (citing Landis, 299 U.S. at 254-55). “Among these competing interests are [1] the possible
                                  23
                                       damage which may result from the granting of the stay, [2] the hardship or inequity which a party
                                  24
                                       must suffer in being required to go forward, and [3] the orderly course of justice measured in
                                  25
                                       terms of the simplifying or complicating the issues, proof, and questions of law which could be
                                  26
                                       expected to result from the stay.” Id. (brackets in original). In addition, the “proponent of a stay
                                  27
                                       bears the burden establishing its need.” Clinton v. Jones, 520 U.S. 681, 708 (1997) (citing Landis,
                                  28
                                                                                          5
                                          Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 6 of 11




                                   1   299 U.S. at 255). “If there is even a fair possibility that a stay will work damage to someone else,

                                   2   the stay may be inappropriate absent a showing by the moving party of hardship or inequity.”

                                   3   Dependable Highway, 498 F.3d at 1066 (internal quotation marks omitted) (citing Landis, 299

                                   4   U.S. at 255).

                                   5   IV.    DISCUSSION

                                   6          A. Motion to Stay

                                   7          The Court now weighs the Landis factors: the possible damage to the non-moving party,

                                   8   the hardship or inequity which a party may suffer in being required to go forward, and the orderly

                                   9   course of justice. CMAX, 300 F.2d at 268 (citing Landis, 299 U.S. at 254–55).

                                  10                   1. Possible Damage from Granting Stay

                                  11          The Court first determines the possible damage to the non-moving party that could arise

                                  12   from a stay. Harm may occur when a court asks one litigant, “to stand aside while a litigant in
Northern District of California
 United States District Court




                                  13   another court settles the rule of law that will define the rights of both.” Landis, 299 U.S. at 255.

                                  14   “Courts, however, are generally unwilling to presume delay is harmful without specific supporting

                                  15   evidence. For example, courts have relied on delay as a reason to deny a stay where the plaintiff is

                                  16   seeking injunctive relief and a delay of months or years would allow the defendant to continue

                                  17   infringing a patent. Similarly, courts have found persuasive the opposing party's argument that a

                                  18   delay will result in the loss of documentary or testimonial evidence.” Aliphcom, 154 F. Supp. 3d at

                                  19   938 (internal citations omitted).

                                  20          Google argues this factor favors granting a stay because “this is not a scenario where

                                  21   Plaintiffs must sit idly by while other parties litigate issues that bear upon their legal rights.” Mot.

                                  22   7. In this instance, Plaintiffs and their attorneys are identical in both actions. Google also argues

                                  23   there is little risk of evidence loss if a stay is granted because “the vast majority of evidence

                                  24   relevant to Plaintiffs’ claims and Google’s defenses in this case is in the possession of IBM and

                                  25   Flicker/Yahoo!” and it will take reasonable steps to preserve any relevant evidence in its

                                  26   possession. Id. 8. Vance responds that an indefinite stay will allow Google to “continue[] to use

                                  27   and profit from [Vance’s] biometric data” in violation of BIPA and that Google cannot prevent the

                                  28   degradation of testimonial evidence. Opp’n 6-10. The parties also dispute whether Vance’s request
                                                                                          6
                                          Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 7 of 11




                                   1   for an injunction prevents the Court from issuing stay. See Opp’n 6; Reply, ECF 55 at 4.

                                   2          As an initial matter, the Court agrees with Google that a party’s prayer for an injunction

                                   3   does not preclude a court from issuing a stay. The facts of Lockyer diverge sharply from the ones

                                   4   before the Court. Lockyer involved the California Attorney General's antitrust lawsuit against an

                                   5   electric-power producer. The defendant had filed a Chapter 11 bankruptcy petition in Texas, and

                                   6   sought to stay the ongoing antitrust proceedings in the California district court pursuant to the

                                   7   district court's inherent discretionary power. Importantly, the automatic bankruptcy stay did not

                                   8   apply to the case, given that the action involved the state's “police or regulatory power” within the

                                   9   meaning of 11 U.S.C. § 362(b)(4). 398 F.3d at 1107-09.

                                  10          The Ninth Circuit held that the district court abused its discretion by granting the

                                  11   discretionary stay, explaining that if the antitrust action was stayed, the attorney general and the

                                  12   affected citizens would be harmed by the “ongoing illegal concentration of market power that
Northern District of California
 United States District Court




                                  13   threatens economic harm to electricity consumers.” Id. at 1112. Meanwhile, the defendant would

                                  14   suffer no hardship or inequity if the litigation proceeded. Id. Notably, the Ninth Circuit explained

                                  15   that it was “highly doubtful that the bankruptcy court in Texas will provide a legal resolution” to

                                  16   the parties' antitrust dispute because the antitrust dispute was not likely to be included as part of

                                  17   the defendant's reorganization plan, and the state attorney general had not filed an adversary action

                                  18   in the Texas bankruptcy court. Id. The Ninth Circuit emphasized that the discretionary stay was

                                  19   “improper in the circumstances of this case—where the power of the district court to decide

                                  20   whether the automatic stay applies is clear, where the inapplicability of the automatic stay is also

                                  21   clear, and where the proceeding in the bankruptcy court is unlikely to decide, or to contribute to

                                  22   the decision of, the factual and legal issues before the district court.” Id. at 1113 (emphasis added).

                                  23          Lockyer does not prohibit the Court from issuing a stay here. Unlike in Lockyer, the IBM

                                  24   action and instant action share many factual and legal issues. And in Lockyer, the California

                                  25   attorney general was acting on behalf of the aggrieved citizens of California. In contrast, while the

                                  26   instant complaint is stylized as a class action, Plaintiffs have not yet achieved class status; the

                                  27   Plaintiffs here—that is, the actual Plaintiffs, not the non-party members of the putative class—will

                                  28   not be harmed by a stay of proceedings. See Morales v. Lexxiom, Inc., No. CV096549SVWDTBX,
                                                                                          7
                                          Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 8 of 11




                                   1   2010 WL 11507515, at *12 (C.D. Cal. Jan. 29, 2010). Finally, the Ninth Circuit explicitly cabined

                                   2   its holding to the exceptional circumstances present in Lockyer.

                                   3          Google has submitted sufficient evidence and argument to demonstrate that the harm to

                                   4   Vance is not significant enough to outweigh the other Landis factors. Because Vance is the

                                   5   plaintiff in both the instant case and in the IBM action, Google’s request for a stay does not require

                                   6   that Vance’s claims be litigated by another party. Any generalized risk of delayed litigation is

                                   7   minimized by the fact that the IBM action is moving quickly, with discovery set to end in July

                                   8   2021, and therefore any delay will likely be minimal. See Aliphcom, 154 F. Supp. 3d at 938

                                   9   (“[A]ny generalized risk of delayed litigation is minimized by the fact that the ITC proceeding is

                                  10   moving forward on a comparatively expedited schedule[.]”). Moreover, Vance is currently

                                  11   actively engaged in discovery in the IBM action and Google is on notice of the need to preserve

                                  12   any additional evidence it may have. Google’s assurances of evidence preservation are sufficient,
Northern District of California
 United States District Court




                                  13   and any failure to live up to the obligations it takes on will have significant negative effects on

                                  14   Google later in the litigation. While Vance contends that he will be harmed by the degradation of

                                  15   testimonial evidence, he has not identified any witnesses or areas of testimony that need to be

                                  16   preserved, nor has he requested a limited discovery carve out from the proposed stay. The Court

                                  17   credits Vance’s concern regarding an indefinite stay, however, and finds it appropriate to limit the

                                  18   scope of Google’s request to one year from the date of this Order—or sooner should the IBM

                                  19   action reach a quicker conclusion. See Dependable Highway, 498 F.3d at 1066 ("Generally, stays

                                  20   should not be indefinite in nature.").

                                  21          In sum, the possibility that a stay will cause Vance harm is marginal.

                                  22                  2. Possible Hardship or Inequity from Denying Stay

                                  23          The second Landis factor considers the possible harm that could arise from the case going

                                  24   forward. CMAX, 300 F.2d 265, 268. “[B]eing required to defend a suit, without more, does not

                                  25   constitute a clear case of hardship or inequity for purposes of a stay.” Hawai’i v. Trump, 233 F.

                                  26   Supp. 3d 850 (D. Haw. 2017) (internal quotes omitted) (quoting Lockyer, 393 F.3d at 1112).

                                  27   Although it is not necessarily hardship for a party to “litigate similar claims on a mere two fronts”

                                  28   hardship may nonetheless occur where there is “the potential for inconsistent rulings and resulting
                                                                                          8
                                          Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 9 of 11




                                   1   confusion.” Id. at 854. Where a denial of stay would cause both parties to incur significant

                                   2   expenses on litigation that may be rendered moot, “the potential hardship from denying the stay

                                   3   weighs slightly in favor of granting it.” Lal v. Capital One Fin. Corp., No. 16-CV-00674-BLF,

                                   4   2017 WL 282895 (N.D. Cal. Jan 23, 2017).

                                   5          Google argues the instant case shares significant factual and legal questions with the IBM

                                   6   action, such as whether Vance’s photos were included in the dataset allegedly used by Google and

                                   7   IBM, the nature of contractual agreements between Vance and IBM, whether IBM’s actions

                                   8   violate BIPA, and whether Vance consented to the use of his photos. Mot. 8. To this end, Google

                                   9   explains that "given the overlap in the allegations and claims at issue, there is a significant risk of

                                  10   inconsistent rulings." Id. at 9 (citing SST Millennium LLC v. Mission St. Dev. LLC, No. 18-cv-

                                  11   06681-YGR, 2019 WL 2342277, at *5 (N.D. Cal. June 3, 2019)). Google also notes that a denial

                                  12   of stay will force it to engage in substantial third-party discovery that could be rendered moot by
Northern District of California
 United States District Court




                                  13   rulings in the IBM action. Mot. 8. Vance responds that Google “overstate[s]” the legal and factual

                                  14   overlap between the two cases,” but concedes, “there is undeniably some preliminary overlap

                                  15   between IBM and this case.” Opp’n 10. Vance also argues that “while Google seeks to stop this

                                  16   case in its tracks on the claim that it overlaps significantly with the IBM action, it has not

                                  17   sought to transfer venue to the Northern District of Illinois in order to consolidate this matter with

                                  18   the IBM action.” Id. at 11.

                                  19          This factor weighs in favor of staying the action. Although Google is not being asked to

                                  20   litigate on two fronts, it will nonetheless shoulder additional burdens if a stay is not granted. The

                                  21   differences between the IBM action and this action do not negate the presence of substantial

                                  22   overlapping factual and legal questions, which need not be litigated twice, causing burden to

                                  23   Google. The Court also highlights that many of the overlapping legal issues pose significant

                                  24   constitutional questions, increasing the risk of inconsistent rulings and confusion. Finally, without

                                  25   a stay there will be significant overlap in the discovery in both cases, creating additional expenses.

                                  26   See Arris Enterprises LLC v. Sony Corp., No. 17-CV-02669-BLF, 2017 WL 3283937 (N.D. Cal.

                                  27   Aug. 1, 2017). Because significant discovery and litigation could be rendered moot by the IBM

                                  28   action, and because parallel proceedings could create inconsistent and confusing outcomes, the
                                                                                          9
                                         Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 10 of 11




                                   1   potential hardship to Google weighs in favor of granting the stay.

                                   2                    3. Orderly Course of Justice

                                   3             Judicial economy, which furthers the third Landis factor, is the primary basis courts

                                   4   consider when ruling on motions to stay. Fuller v. Amerigas Propane, Inc., No. 09-2493 TEH,

                                   5   2009 WL 2390358 at *2 (N.D. Cal. Aug. 3, 2009). “Duplication of case management tasks by

                                   6   multiple courts is not an economical use of judicial resources.” Id. Preserving the resources of the

                                   7   court “will also preserve those of both parties involved while simultaneously allowing them to

                                   8   tailor discovery and avoid duplicative or unnecessary tasks.” Id.

                                   9             Vance argues that the divergent factual nature of the two actions requires “at most”

                                  10   informal discovery coordination. Opp’n 13. Google counters that judicial economy favors a stay

                                  11   because there are threshold questions across both cases, such as whether IBM collected Vance’s

                                  12   biometric identifiers or information in violation of BIPA. Reply 10.
Northern District of California
 United States District Court




                                  13             The Court agrees with Google. The factual issues to be resolved in both cases are similar

                                  14   and predicated on the issues in the IBM action as Vance must first establish that IBM wrongfully

                                  15   acquired and used Vance’s biometric information in violation of BIPA. Compl. ¶ 55. In addition to

                                  16   the overlapping factual issues, there are overlapping constitutional questions raised by Google and

                                  17   IBM in their respective cases. Vance v. Int’l Bus. Machines, Corp., No. 20 C 577, 2020 WL

                                  18   5530134 at *6-7; Defendant Google LLC’s Notice of Constitutional Question, ECF 36. Because

                                  19   there are predicate constitutional questions and predicate factual questions as to how IBM

                                  20   acquired the photographs at the heart of this case, judicial efficiency counsels that a stay is

                                  21   appropriate pending the resolution of issues in the IBM action. By allowing the Illinois court to

                                  22   resolve some of these overlapping issues, significant efficiencies are gained because the Court

                                  23   avoids issuing inconsistent rulings and expending unnecessary judicial resources on mooted

                                  24   issues.

                                  25             Although there are no dispositive motion deadlines set in the IBM action, a one-year stay is

                                  26   appropriate as it will allow the IBM parties to complete discovery and provide them with a

                                  27   meaningful amount of time to resolve some of the overlapping issues. Because trial in the instant

                                  28   action is currently set for February 2023, the parties will have ample time to complete discovery
                                                                                          10
                                            Case 5:20-cv-04696-BLF Document 66 Filed 02/12/21 Page 11 of 11




                                   1   even in light of a one-year stay.

                                   2           B. Motion to Dismiss

                                   3           Google concurrently filed its Motions to Dismiss and to Stay. See ECF 33, 34. Google did

                                   4   not, however, indicate the order in which it preferred the Court consider the motions. The

                                   5   circumstances of this case counsel that the Court rule on the Motion to Stay first and terminate the

                                   6   Motion to Dismiss without prejudice to refiling after the stay if lifted. It appears likely that once

                                   7   the IBM Court rules on the overlapping legal and factual issues, Plaintiffs will choose to amend

                                   8   the Complaint in this action in order to move forward rapidly upon lifting the stay. Plaintiffs may

                                   9   identify additional theories or issues to litigate in this case with the benefit of the IBM action. It

                                  10   would be inefficient to use this Court’s time to delve into the pleadings under these circumstances,

                                  11   particularly given that Google’s Motion to Stay is broad. See Reply at 1. For these reasons, the

                                  12   Court TERMINATES the pending Motion to Dismiss.
Northern District of California
 United States District Court




                                  13   V.      ORDER

                                  14           For the foregoing reason, the Court finds the Landis factors weigh in favor of a stay. The

                                  15   Court GRANTS Google’s Motion to Stay and STAYS the case until February 12, 2022, or sooner

                                  16   should the IBM action be resolved before that date. The parties SHALL submit a joint status report

                                  17   to the Court within 14 days of the resolution of the IBM Action or on February 12, 2022,

                                  18   whichever is earlier. The Court TERMINATES the pending motion to dismiss at ECF 34.

                                  19           IT IS SO ORDERED.

                                  20

                                  21   Dated: February 12, 2021
                                                                                               ______________________________
                                  22                                                           BETH LABSON FREEMAN
                                  23                                                           United States District Judge

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          11
